                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER


 ASHTON HUGHES, JOSHUA VANDUSEN, )
 SHANNON HELMERS, and             )
 CHARLES DODSON,                  )
                                  )
         Plaintiffs,              )
                                  )
 v.                               )
                                  )
 DENISE JACKSON and RVSHARE, LLC, )
                                  )                          4:19-CV-28
         Defendants.              )
                                  )                          Judge Curtis L. Collier
                                  )
 DENISE JACKSON,                  )                          Magistrate Susan K. Lee
                                  )
         Counter-Plaintiff,       )
                                  )
 v.                               )
                                  )
 ASHTON HUGHES,                   )
                                  )
         Counter-Defendant.       )


                                 MEMORANDUM & ORDER

        Before the Court is a motion by Plaintiffs to strike Defendants’ January 31, 2020, filings

 (Docs. 51, 52) regarding their comparative fault allegations. (Doc. 53.) Defendants have

 responded. (Docs. 55, 56.) Plaintiffs’ time to reply has expired. See E.D. Tenn. L.R. 7.1(a)(3).

        The Amended Complaint alleges Plaintiffs were injured by carbon monoxide while using

 a recreational vehicle (the “RV”) Plaintiff Ashton Hughes rented from Defendant Denise Jackson

 through Defendant RVshare, LLC (“RVshare”). (Doc. 25.) Jackson’s answer asserts the following

 affirmative defense:




Case 4:19-cv-00028-CLC-SKL Document 57 Filed 05/12/20 Page 1 of 5 PageID #: 261
        Any damages suffered by Plaintiffs were caused entirely by Plaintiffs or by parties
        other than Jackson. Jackson asserts the doctrine of comparative fault pursuant to
        decisional law of the State of Tennessee and the provisions of Tenn. Code Ann.
        § 29-39-101, et seq. in every aspect of this litigation. It is affirmatively asserted that
        the actions, inaction, omissions and negligence, as the proof may show, of Plaintiffs
        were the sole, exclusive and proximate cause of any accident and resulting injuries
        that may be proven by the Plaintiffs. Accordingly, it is asserted that Jackson is
        without fault. Plaintiffs are 50% or more responsible for the occurrence of the
        injuries and damages alleged in Plaintiffs’ Amended Complaint.

 (Doc. 30 at 13 ¶ 18.) RVshare’s answer asserted an almost identical defense. (Doc. 31 at 14 ¶ 22.)

        The Court held a scheduling conference on October 17, 2019. (Doc. 46.) The parties

 discussed the need to inspect the RV so it could be returned to use, as well as the possibility that

 Defendants might want to assert additional comparative fault allegations after the inspection. The

 parties agreed to various deadlines, and the Court issued a Scheduling Order. (See Doc. 47.) The

 Scheduling Order required the parties to inspect the RV by December 17, 2019. (Id. ¶ 6(a).)

 Defendants were required to “assert any comparative fault allegations by January 31, 2020.” (Id.

 (emphasis omitted).) The deadline for joinder of parties or a motion to amend the pleadings was

 February 28, 2020. (Id. ¶ 6(b).)

        On January 31, 2020, Jackson filed an “Assertion of Comparative Fault” in which she

 “adopts and incorporates by reference, pursuant to F.R.C.P. Rule 10(c), earlier responses and

 Answer filed on her behalf”; reports that the joint inspection was held on December 13, 2019; and

 states that “Jackson specifically asserts comparative fault against each of the Plaintiffs, jointly and

 severally, for causing and contributing to their own injuries and damages.” (Doc. 51.) Jackson

 goes on to make specific assertions that Plaintiffs’ injuries were caused by one or more of Plaintiffs

 by improper use of the RV or the carbon monoxide system, or by tampering with the carbon

 monoxide detector. Jackson alleges “Plaintiffs are each barred from recovery because of their

 comparative faults, jointly and severally, which was more than 50% of proximate and legal cause



                                                    2

Case 4:19-cv-00028-CLC-SKL Document 57 Filed 05/12/20 Page 2 of 5 PageID #: 262
 of their respective damages,” and that if only one Plaintiff was at fault, that person should be

 apportioned fault and damages for the others’ injuries.1 (Id. ¶ 6.)

         Also on January 31, 2020, RVshare filed a “Notice of Comparative Fault Allegations,” in

 which it “assert[s] its comparative fault allegations by adopting and incorporating by reference the

 comparative fault allegations contained in its Answer.” (Doc. 52 at 1.) RVshare adds specific

 allegations that the generator, the generator’s exhaust system, the carbon monoxide detector, or

 other parts of the RV were damaged while in Plaintiffs’ control.             RVshare also includes

 substantially the same allegation as Jackson regarding Plaintiffs’ joint and several comparative

 fault: “Plaintiffs are barred from recovery because of their comparative fault, jointly and severally,

 which was more than 50% of the proximate and legal cause of their injuries and damages,” and

 that if only one Plaintiff was at fault, that person should be apportioned fault and damages for the

 others’ injuries. (Id. ¶ 3.)

         First, Plaintiffs argue that, at a minimum, Defendants’ assertion of Plaintiffs’ joint and

 several fault should be stricken as insufficient under Rule 12(f) of the Federal Rules of Civil

 Procedure. (Doc. 54 at 3–7.) As Plaintiffs point out, the Supreme Court of Tennessee rendered

 the doctrine of joint and several liability obsolete when it adopted the doctrine of modified

 comparative fault. See McIntyre v. Balentine, 833 S.W.2d 52, 58 (Tenn. 1992). Plaintiffs argue

 Defendants are improperly seeking to aggregate the fault allocated to any Plaintiffs to defeat all

 recovery by Plaintiffs if Plaintiffs’ aggregated fault exceeds the fault of Defendants. (Doc. 54 at




         1
           Jackson’s answer also asserted an affirmative defense as to the comparative fault of “the
 promoters and organizers of the 2018 Bonnaroo Festival or any property owner of the uneven
 terrain that may have caused damage to the exhaust pipe.” (Doc. 30 ¶ 20.) Jackson repeats and
 expands this assertion in her January filing. (Doc. 51 ¶ 5.) Plaintiffs’ motion, however, addresses
 only Defendants’ allegations as to Plaintiffs’ own comparative fault. (See Docs. 53, 54.)


                                                   3

Case 4:19-cv-00028-CLC-SKL Document 57 Filed 05/12/20 Page 3 of 5 PageID #: 263
 4–5.) Defendants acknowledge that the doctrine of joint and several liability is obsolete under

 Tennessee law. (Docs. 55 at 1–2, 56 at 2.) Defendants do not oppose the Court’s striking the

 words “joint and several” or “jointly and severally” from their filings. (Docs. 55 at 2, 56 at 3.)

         Rule 12(f) allows a court to “strike from a pleading an insufficient defense.” Fed. R. Civ.

 P. 12(f). As Plaintiffs have argued elsewhere, however, Defendants’ January filings are not

 pleadings. (See Doc. 54 at 3 (citing Fed. R. Civ. P. 7(a)).) Rule 12(f) therefore does not apply to

 Defendants’ January filings.     Nevertheless, given Defendants’ agreement with this part of

 Plaintiffs’ motion, the Court will deem Defendants to have withdrawn their “joint and several”

 language.

         Second, Plaintiffs argue the filings are procedurally improper as a whole because

 Defendants should have filed motions to amend their answers, instead. (Doc. 54 at 3.) Plaintiffs

 argue Defendants’ filings are not pleadings, and that the comparative-fault assertions in

 Defendants’ answers were made “in the broadest of terms and without any specific factual basis.”

 (Id. at 2, 3.)

         Defendants respond that they had already complied with the Scheduling Order’s deadline

 to assert comparative-fault allegations by including affirmative defenses in their respective

 answers. (Docs. 55 at 1, 56 at 1–2.) Jackson describes her January filing as “merely a reiteration

 and clarification” of her comparative fault defenses, and RVshare describes its January filing as

 “a clarification and expansion” of its affirmative defense; both say they had no intention of adding

 new affirmative defenses against Plaintiffs. (Docs. 55 at 1, 56 at 2.) RVshare further explains that

 because the Scheduling Order was entered after Defendants answered, “it seemed appropriate to

 reiterate the affirmative defenses previously asserted in the Answer.” (Doc. 56 at 1–2.)




                                                  4

Case 4:19-cv-00028-CLC-SKL Document 57 Filed 05/12/20 Page 4 of 5 PageID #: 264
        Plaintiffs have not shown that Defendants’ filings should be stricken. Rule 12(f) cannot

 authorize such action, because it deals with striking matters from pleadings, and Defendants’

 January filings are not pleadings. See Fed. R. Civ. P. 7(a) (listing the pleadings allowed in a civil

 action). The Court sees no other grounds for striking the filings. “In responding to a pleading, a

 party must affirmatively state any avoidance or affirmative defense.” Fed. R. Civ. P. 8(c)(1). Such

 defenses must be stated “in short and plain terms.” Fed. R. Civ. P. 8(b)(1)(A). Plaintiffs describe

 the comparative-fault defenses in Defendants’ answers as broad. (Doc. 54 at 2.) But Plaintiffs are

 not asking the Court to strike anything from Defendants’ answers; rather, they are asking to strike

 the more detailed explanations of those defenses in Defendants’ January filings. Despite being

 more detailed, Defendants’ January filings contain no comparative-fault allegations against

 Plaintiffs that exceed the scope of the defenses already asserted in the answers. The Court sees no

 grounds for striking them.

        Plaintiffs’ motion (Doc. 53) is accordingly GRANTED IN PART. The phrases “joint and

 several” and “jointly and severally” in Documents 51 and 52 are deemed WITHDRAWN by

 Defendants. The remainder of Plaintiffs’ motion is DENIED.


        SO ORDERED.

        ENTER:


                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  5

Case 4:19-cv-00028-CLC-SKL Document 57 Filed 05/12/20 Page 5 of 5 PageID #: 265
